UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 18-2157


AARON HAAS; LENA HAAS,

                   Plaintiffs - Appellants,

             v.

CITY OF RICHMOND; SELENA CUFFE-GLENN; TIMOTHY A. BURNETT;
DAVID COOPER; WILLIAM DAVIDSON; AARON GRAYSON; BYRON
MARSHALL; RANDELL MASTERS; ALICE SNELL; MARK WIGGINS; ANY
UNKNOWN GOVERNMENT AGENTS, That is Involved in Causes of Action for
6001/6007 Hull Street Road Against the Plaintiff; JEREMY L. NEIRMAN,

                   Defendants - Appellees,

             and

COMMONWEALTH OF VIRGINIA; DON ANDREWS; ANTHONY HARRIS;
ANTHONY JONES; GREGORY LUKANUSKI; THEODORE J. MARKOW;
ADEL EDWARD; CHRISTOPHER BESCHLER; WILLIAM E. BINGHAM;
JOSEPH B. CALL, III; EARL DRYER, JR.; RASHAD L. GRESHAM; JOHN
DOE, Supervisor of Officer Snell, Alice R.P.D.; ROBERT JOHNSON; M.S.
KARA; JACKI PAGE; AURETHA PHELPS; PAMELA PORTER; MARVIN
TART; ANDREW WASUIK,

                   Defendants.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. Robert E. Payne, Senior District Judge. (3:17-cv-00260-REP)


Submitted: December 18, 2018                            Decided: December 20, 2018
Before AGEE, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Aaron and Lena Haas, Appellants Pro Se. Richard Earl Hill, Jr., CITY ATTORNEY’S
OFFICE, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Aaron and Lena Haas appeal the district court’s order dismissing their second

amended complaint against certain Defendants and denying leave to file a third amended

complaint and the order dismissing without prejudice their claims against the remaining

Defendants for failure to serve. * We have reviewed the record and find no reversible

error in the first dismissal order, which we affirm for the reasons stated by the district

court. Haas v. City of Richmond, No. 3:17-cv-00260-REP (E.D. Va. Aug. 10, 2018). But

the Haases have forfeited appellate review of the second dismissal order by failing to

challenge the basis for the district court’s disposition in their informal brief. See 4th Cir.

R. 34(b); Jackson, 775 F.3d at 177 (“The informal brief is an important document; under

Fourth Circuit rules, our review is limited to issues preserved in that brief.”).

Accordingly, we affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
         Although the Haases did not technically comply with Fed. R. App. P. 3(c)(1)(B)
when composing their timely notice of appeal, we conclude that we have jurisdiction to
review both orders. See Jackson v. Lightsey, 775 F.3d 170, 176 (4th Cir. 2014) (“[W]e
construe the rule liberally and take a functional approach to compliance, asking whether
the putative appellant has manifested the intent to appeal a specific judgment or order and
whether the affected party had notice and an opportunity fully to brief the issue.”).


                                              3